DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 9/9/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran et al(US 2019/0205729).
Claim 1: Tran disclose a compute-in-memory array comprising  rows and columns in (page 3[0062]: S0 is the input which is 32x32 pixel RGB image with 5 bit precision). Tran disclose to adjust an activation threshold generated for each column of the compute-in-memory array based on a function of a weight value and an activation value in (page 7[0104] and fig.25:system 2500 comprises VMM array 2501, neuron circuits 2504 and activation function circuits 2503 such as activation function circuit 3000 and control circuit 2500 for controlling R_NEU, IBIAS and VCONROL. The control circuit 2500 provides the control, bias and configurability for the summer circuit 2504). Tran disclose calculate a conversion bias current reference based on an input value from an input vector to the compute-in-memory array, the compute-in-memory array, the compute-in-memory array programmed with a set of weight values, in which the adjusted activation threshold and the conversion bias current reference are used as a threshold for determining output values of the compute-in-memory array in (page 5[0073]; page 6[0092]: Memory array 1103 stores the weights that will be used by the VMM 1100 and multiplies the inputs by the weights stored in the memory array to produce the output which will be the inputs to the next layer or input to the final layer. The outputs of VMM array 1704 and the output of VMM 1705 are provided at different times to neuron output circuit 1706. Neuron output circuit 1706 first sum up the output current of VMM 1704 to create a single value for that convolution thereby realizing a summation of positive weight and negative weight with positive input. The summed up output values are then supplied to the activation function circuit which rectifies the output).
Claim 2: Tran disclose comparator configured to compare a bit line population count to a sum of the conversion bias current reference and the adjusted activation threshold in order to determine an output of a bit line in (page 6[0092]).
Claim 3: Tran disclose artificial neural network including the compute-in-memory array comprises a binary neural network in (page 3[0059-0060]).
Claim 4: Tran disclose activation threshold is less than half of a number of rows of the compute-in-memory array, the number of rows corresponding to a size of the input vector in (page 6[0091]).
Claim 5: Tran disclose conversion bias current reference is less than half of a number of rows of the compute-in-memory array, the number of rows corresponding to a size of the input vector in (page 5[0073]).
Claim 6: Tran disclose to adjusting an activation threshold generated for each column of the compute-in-memory array based on a function of a weight value and an activation value in (page 7[0104] and fig.25:system 2500 comprises VMM array 2501, neuron circuits 2504 and activation function circuits 2503 such as activation function circuit 3000 and control circuit 2500 for controlling R_NEU, IBIAS and VCONROL. The control circuit 2500 provides the control, bias and configurability for the summer circuit 2504). Tran disclose calculating a conversion bias current reference based on an input value from an input vector to the compute-in-memory array, the compute-in-memory array, the compute-in-memory array programmed with a set of weight values, in which the adjusted activation threshold and the conversion bias current reference are used as a threshold for determining output values of the compute-in-memory array in (page 5[0073]; page 6[0092]: Memory array 1103 stores the weights that will be used by the VMM 1100 and multiplies the inputs by the weights stored in the memory array to produce the output which will be the inputs to the next layer or input to the final layer. The outputs of VMM array 1704 and the output of VMM 1705 are provided at different times to neuron output circuit 1706. Neuron output circuit 1706 first sum up the output current of VMM 1704 to create a single value for that convolution thereby realizing a summation of positive weight and negative weight with positive input. The summed up output values are then supplied to the activation function circuit which rectifies the output).
Claim 7: Tran disclose comparing a bit line population count to a sum of the conversion bias current reference and the adjusted activation threshold in order to determine an output of a bit line in (page 6[0092]).
Claim 8: Tran disclose artificial neural network including the compute-in-memory array comprises a binary neural network in (page 3[0059-0060]).
Claim 9: Tran disclose activation threshold is less than half of a number of rows of the compute-in-memory array, the number of rows corresponding to a size of the input vector in (page 6[0091]).
Claim 10: Tran disclose conversion bias current reference is less than half of a number of rows of the compute-in-memory array, the number of rows corresponding to a size of the input vector in (page 5[0073]).
Claim 11: Tran disclose program code to adjust an activation threshold generated for each column of the compute-in-memory array based on a function of a weight value and an activation value in (page 7[0104] and fig.25:system 2500 comprises VMM array 2501, neuron circuits 2504 and activation function circuits 2503 such as activation function circuit 3000 and control circuit 2500 for controlling R_NEU, IBIAS and VCONROL. The control circuit 2500 provides the control, bias and configurability for the summer circuit 2504). Tran disclose program code to calculate a conversion bias current reference based on an input value from an input vector to the compute-in-memory array, the compute-in-memory array, the compute-in-memory array programmed with a set of weight values, in which the adjusted activation threshold and the conversion bias current reference are used as a threshold for determining output values of the compute-in-memory array in (page 5[0073]; page 6[0092]: Memory array 1103 stores the weights that will be used by the VMM 1100 and multiplies the inputs by the weights stored in the memory array to produce the output which will be the inputs to the next layer or input to the final layer. The outputs of VMM array 1704 and the output of VMM 1705 are provided at different times to neuron output circuit 1706. Neuron output circuit 1706 first sum up the output current of VMM 1704 to create a single value for that convolution thereby realizing a summation of positive weight and negative weight with positive input. The summed up output values are then supplied to the activation function circuit which rectifies the output).
Claim 12: Tran disclose program code to compare a bit line population count to a sum of the conversion bias current reference and the adjusted activation threshold in order to determine an output of a bit line in (page 6[0092]).
Claim 13: Tran disclose artificial neural network subject to the adjusting and calculating comprises a binary neural network in (page 3[0059-0060]).
Claim 14: Tran disclose activation threshold is less than half of a number of rows of the compute-in-memory array, the number of rows corresponding to a size of the input vector in (page 6[0091]).
Claim 15: Tran disclose conversion bias current reference is less than half of a number of rows of the compute-in-memory array, the number of rows corresponding to a size of the input vector in (page 5[0073]).
Claim 16: Tran disclose to adjusting an activation threshold generated for each column of the compute-in-memory array based on a function of a weight value and an activation value in (page 7[0104] and fig.25:system 2500 comprises VMM array 2501, neuron circuits 2504 and activation function circuits 2503 such as activation function circuit 3000 and control circuit 2500 for controlling R_NEU, IBIAS and VCONROL. The control circuit 2500 provides the control, bias and configurability for the summer circuit 2504). Tran disclose calculate a conversion bias current reference based on an input value from an input vector to the compute-in-memory array, the compute-in-memory array, the compute-in-memory array programmed with a set of weight values, in which the adjusted activation threshold and the conversion bias current reference are used as a threshold for determining output values of the compute-in-memory array in (page 5[0073]; page 6[0092]: Memory array 1103 stores the weights that will be used by the VMM 1100 and multiplies the inputs by the weights stored in the memory array to produce the output which will be the inputs to the next layer or input to the final layer. The outputs of VMM array 1704 and the output of VMM 1705 are provided at different times to neuron output circuit 1706. Neuron output circuit 1706 first sum up the output current of VMM 1704 to create a single value for that convolution thereby realizing a summation of positive weight and negative weight with positive input. The summed up output values are then supplied to the activation function circuit which rectifies the output).
Claim 17: Tran disclose comparing a bit line population count to a sum of the conversion bias current reference and the adjusted activation threshold in order to determine an output of a bit line in (page 6[0092]).
Claim 18: Tran disclose artificial neural network including the compute-in-memory array comprises a binary neural network in (page 3[0059-0060]).
Claim 19: Tran disclose activation threshold is less than half of a number of rows of the compute-in-memory array, the number of rows corresponding to a size of the input vector in (page 6[0091]).
Claim 20: Tran disclose conversion bias current reference is less than half of a number of rows of the compute-in-memory array, the number of rows corresponding to a size of the input vector in (page 5[0073]).
USPTO Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435